Motion to extend time to take appeal and to extend time to perfect appeal denied. Memorandum: Petitioner is seeking an extension of time to take an appeal from a judgment denying his habeas corpus petition and an extension of time to perfect an appeal from an order denying his CPL article 440 motion. Because petitioner failed to file or serve a timely notice of appeal, he forfeited the right to appeal from the judgment denying his habeas corpus petition (see, CPLR 5520 [a]). Further, the appeal from an order denying a motion to vacate a judgment of conviction is by permission only, and thus a motion for leave to appeal is required (see, CPL 450.15). An extension of time to seek leave to appeal may be granted upon a motion pursuant to CPL 460.30. Present—Green, J. P., Pine, Callahan, Doerr and Fallon, JJ.